DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/16/2022 has been entered. Claims 1-3, 5-16, and 19-22 remain pending in this application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the final Office action mailed on 02/14/2022. 
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 	Regarding claim 9, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also DiCenso adjusts posture in order to increase user comfort (DiCenso Paragraph 0043).
	Regarding claim 1, Applicant argues that the cited references do not disclose wherein the method further includes “repeating the step of determining the cumulative pressure profile with increasing frequency such that the predetermined duration decreases over time”. Examiner has fully reconsidered the entire record and finds that DiCenso still is suitable to reject the amended claim (See claim 1 rejection below).   
	Regarding claim 14, Applicant argues that the cited references do not disclose wherein the method further includes “repeating the step of determining the cumulative pressure profile for a shorter duration due to a cumulative effect on discomfort of the user”. Examiner has fully reconsidered the entire record and finds that DiCenso still is suitable to reject the amended claim language (See claim 14 rejection below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0366350A1 to DiCenso et al. (hereinafter “DiCenso”) in view of US5587933A to Gross (hereinafter “Gross”) and US20150297437A1 to Neuenhahn et al. (hereinafter “Neuenhahn”).
Regarding claim 1, DiCenso discloses an automatically adjusting comfort method, comprising (Abstract and paragraph 0048 disclose a posture adjustment system that automatically adjusts): 
	measuring pressure applied by a user to a first surface via a pressure-sensor array comprising a plurality of individual pressure sensors (Fig. 1 Sensor Arrays 122, 132, 142, sensor arrays naturally comprise a group of sensors, any one of the headrest 140, backrest 130, or seat 120 may be the “first surface”… choosing headrest 140 to be the first surface here; Paragraph 0023 discloses sensor arrays may be used to reflect pressure distribution of one or more body parts of a user.); 
	receiving pressure data from the pressure sensor array via a controller ((Fig. 1 Computing unit 150; Paragraph 0023 “Computing device 150 may be coupled to seat 120, backrest 130, and headrest 140 and configured to acquire sensor data generated by sensor arrays 122, 132, and 142.”)); 	determining, via the controller, a pressure profile along the first surface based on measurements from the pressure-sensor array ((Paragraph 0021 discloses that the computing unit gathers data from three different sensor arrays for information about the user pressure exerted. Paragraph 0042 “Computing device 150 within posture adjustment system 100 could analyze sensor data recorded over time to identify that user 160 frequently leans forward after sitting in chair 110 for);
	comparing, via the controller, the weighted-pressure values to a first limit (“Computing device 150 compares the posture model of user 160 to the ergonomic model (taken to be first limit) to determine posture corrections that could, potentially, cause user 160 to assume a posture that reflects the ergonomic model.”); 
	determining, via the controller, a cumulative pressure profile by integrating the pressure profile over a predetermined duration ((Fig. 1 computing unit 150, Fig. 8 step 804 determining posture over time by compiling data; Paragraph 0042 discloses making posture adjustments after a 30 minute time window (a predetermined duration), Paragraph 0081 discloses using gathered data to identify trends or patterns associated with user over time; Examiner notes that correlations of pressure measurements over time and storage of the data points creates a cumulative pressure profile); 
	comparing, via the controller, the cumulative pressure profile to a second limit (Fig. 1 computing device 150, user 160; Paragraph 0030 “For example, and without limitation, computing device 150 could generate a “preferred posture model (taken to be a second limit) that is based on the preferences of the user; Examiner notes that a preferred posture model is a second model, and that the user data gathered over time (user’s cumulative pressure profile) is compared to this second model/limit);
	adjusting one or more of a plurality of adjusting mechanisms configured to alter the pressure profile for increased comfort of the user when the pressure profile exceeds the first limit or the second limit (Fig. 7 method 700; Paragraph 0030 discloses the computing device compares user metrics to different models and then adjusts, Paragraph 0032 “Computing device 150 is configured to implement the chair adjustments by issuing motor control signals to motors associated with seat 120, backrest 130, and/or headrest 140”); Examiner notes that adjustment to orientation of the chair in response to a user’s data falling outside of a preferred model will naturally result in a change to their pressure profile due to readjustment of posture); 
	determining one or more regions of interest based on differential pressure values from a proximity of individual pressure sensors in the pressure sensor array, wherein each of the one or more regions of interest includes groupings of high-pressure or low-pressure values ((Fig. 1 posture adjustment system 100, Figs. 4A-4B; Paragraph 0069 “Posture adjustment system 100 may specifically identify individual chair sections that can be adjusted to effect posture corrections for specific body parts of user 160, as described in conjunction with FIGS. 4A-4B.” Paragraph 0042 discloses the computing device 150 compares user metrics to one of several optimum models (taken to be a baseline pressure value), Paragraph 0021 discloses the sensor arrays detect pressure distributions). See Gross below for median. Paragraph discloses deviation from an ergonomic model may result in posture adjustment.);
	adjusting one or more of the plurality of adjusting mechanisms to reduce pressure at high-pressure regions of interest or to increase pressure at low-pressure regions of interest ((Fig. 4A-6B 400-B shows the headrest adjustment based upon data transmitted to computing unit 150 from the sensor array 142. This adjustment results in either more pressure (head tilted forward) or less pressure (head tilted backward) based on needed pressure adjustments.)).  
	DiCenso does not disclose wherein the comfort method includes groupings of high-pressure or low-pressure values that collectively deviate from a median pressure value. However, Gross demonstrates it was known in the art before the effective filing date of the claimed invention to use an adjustable comfort method based on median pressure values (Col. 6 lines 43-46; Examiner notes that multiple data points (i.e. pressure readings from areas of the seat and backrest will naturally collectively differ from the median pressure value, as multiple data points of differing magnitude will naturally differ from the median point)). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include comparisons of pressure values to a median pressure value, as taught by Gross, to designate comfort pressure for a respective load distribution (Col. 6 lines 43-46).
	DiCenso does not disclose wherein the comfort method includes repeating the step of determining the cumulative pressure profile with increasing frequency such that the predetermined duration decreases over time. However, Neuenhahn demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller that increases frequency of pressure value collection over time (Fig. 1A evaluation unit 126 stores pressure values in data storage device 133; Paragraph 0046 discloses an evaluation unit which has increased acquisition of pressure values during a static state of the user (the collected pressure values are taken together to be a cumulative pressure profile, as compiled pressure values over time establish a cumulative profile), and then increases frequency of acquisition of pressure values when movement of the user is detected.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a controller speeds up frequency of pressure data collection, as taught by Nueunhahn, in order to quickly respond to a user that is moving (Paragraph 0046). 
Regarding claim 2, DiCenso in view of Gross and Neuenhahn discloses the method of claim 1, and DiCenso further discloses the method further comprising measuring, via the controller, pressure applied by the user to a second surface via the pressure-sensor array (Fig. 1 sensor array 122, seat 120 (taken to be the second surface), computing unit 150; Paragraphs 0018 & 0021).
Regarding claim 5, DiCenso in view of Gross and Neuenhahn discloses the method of claim 1, and DiCenso further discloses the method further comprising predicting one or more regions of user discomfort, via the controller, based on the one or more regions of interest (DiCenso at Paragraph 0044 “By analyzing the time-varying posture model and corresponding environmental data, computing device 150 may anticipate the behavior of user 160 and then effect posture changes for user 160 earlier than otherwise possible.” Behavior of the user is taken to mean how the user sits (i.e. tending to slouch putting more pressure on the backrest).).
Regarding claim 6, DiCenso in view of Gross and Neuenhahn discloses the method of claim 1, and DiCenso further discloses the method wherein determining a cumulative pressure profile comprises calculating integrated pressure values over time for the predetermined duration, via the controller (DiCenso at paragraph 0023 discloses the sensor arrays may comprise pressure sensors, Paragraph 0044 “In one embodiment, when observing trends in the posture of a user 160 over a period of time, computing device 150 may generate a time-varying posture model that reflects changes in the posture of a user 160 over time.” Paragraph 0080 “For example, in the context of an automobile, the time-varying posture model could indicate that user 160 typically assumes a slouched posture when cruise control is activated for longer than 30 minutes, without limitation.”)
Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of Gross and Neuenhahn, as applied to claim 1 above, and further in view of US2010/0276973 A1 to Zenk et al. (hereinafter “Zenk”).
Regarding claim 3, DiCenso in view of Gross and Neuenhahn discloses the method of claim 2, but is silent wherein the method requires adjusting one or more of a plurality of adjusting mechanisms based on a ratio of the pressure profiles. However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to adjust a plurality of adjusting mechanisms based on a ratio of pressure profiles (Zenk at paragraph 0048).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of DiCenso to alternatively base adjustment of
adjusting mechanisms upon a ratio of pressure profiles, as taught by Zenk, in order to measure pressure
irrespective of the weight of the user (Zenk at Paragraph 0048).
Regarding claim 7, DiCenso in view of Gross and Neuenhahn discloses the method of claim 1, and discloses adjusting a plurality of adjusting elements by adjusting motors but is silent wherein the method includes inflating or deflating air bladders. However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to deflate and/or inflate air bladders (Zenk at paragraph 0119).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of DiCenso to include and adjust lumbar
supports as an alternative form of adjustment and to further include deflation and/or inflation of air
bladders, as taught by Zenk, in order to enable rapid detection of the pressure distribution (Zenk at Paragraphs 0068 & 0119). 
Regarding claim 8, DiCenso in view of Gross, Neuenhahn, and Zenk discloses the method of claim 7 and DiCenso further discloses providing a custom configuration by setting the first limit and the second limit according to a custom algorithm determined for a particular user (DiCenso at Paragraph 0029 “For example, and without limitation, computing device 150 could rely on a set of user preferences
provided by user 160 that indicate a posture user 160 wishes to assume.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of US2015/0170494A1 to Hsu et al. (hereinafter “Hsu”).
Regarding claim 9, DiCenso discloses an automatically adjusting comfort system, comprising (Fig. 1 Posture Adjustment System 100; Abstract “The posture adjustment system then indicates those corrections to the person, or alternatively, applies a set of adjustments to the chair to cause the person to assume a new posture that reflects the posture corrections”, Paragraph 0048)): 
	a pressure-sensor array in or beneath an outer fabric of a seat (Fig. 1 Sensor Arrays 122, seat 120; Paragraph 0023 “For example, Sensor arrays 122, 132, and 142, respectively, could include pressure sensors, touch sensors, thermal sensors, and so forth, without limitation.” Sensor arrays are in the fabric of the seat in Fig. 1); 
	a controller communicatively coupled to the pressure sensor array, the controller being configured for determining (Fig. 1 computing device 150; Paragraph 0023 discloses the computing device may be coupled to seat, back, and headrest to acquire sensor data generated by the sensor arrays):
	a) a cumulative pressure profile by integrating pressure values from the pressure sensor array over time (Fig. 1 sensor arrays 122,132,142 & user 160, Fig. 8 step 804 discloses time varying posture model; Paragraph 0022 “Specifically, each different sensor array may gather data that reflects the position, orientation, and/or pressure distribution of one or more body parts of user 160.” Paragraph 0042 discloses making posture adjustments after a 30 minute time window (a predetermined duration), Paragraph 0081 discloses using gathered data to identify trends or patterns associated with user)); and 
	b) a region of high or low pressure based on pressure values from a grouping of nearby pressure sensors in the pressure-sensor array (Fig. 1 Sensor arrays 122,132,142, Seat 120, backrest 130, headrest 140, user 160; Paragraph 0022 “For example, and without limitation, sensor array 122 within seat 120 gathers data that could indicate the weight distribution of user 160 on seat 120. Likewise, sensor array 132 within backrest 130 gathers data that could indicate a set of positions along backrest 130 where torso 162 of user 160 exerts different pressures.” Detecting exertion of differing pressures in different areas constitutes detecting a region of high or low pressure.); and 
	a plurality of adjusting mechanisms configured to alter the cumulative pressure profile to increase a user's comfort, wherein the controller automatically adjusts one or more of the plurality of adjusting mechanisms based on the cumulative pressure profile or the region of high or low pressure (Fig. 1 computing device 150; Paragraph 0020 “Each of the aforementioned chair sections [seat, back, and headrest] is independently adjustable via one or more motors (not shown in figures). Computing device 150 is configured to control the position and/or angle of a given section of chair by issuing motor control signals to the one or more motors coupled to that chair section.” Abstract and paragraph 0042 discloses posture adjustment system, therein the computing unit 150, automatically adjusts parts of the seat in response to pressure profile of a user.”).
	DiCenso does not explicitly disclose a user interface configured to display a pressure map based on the cumulative pressure profile, wherein the pressure map comprises contours to display pressure values and to indicate the region of high or low pressure. However, Hsu demonstrates that it was known in the art before the effective filing date of the claimed invention to determine a pressure map based on an array of pressure values and displaying the pressure map on a user interface (Hsu at Fig. 2 and Paragraph 0069 discloses an interface screen which displays a pressure map 14. Fig. 2 has lines which examiner takes to be contours).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically adjusting chair of Zenk in view of DiCenso to further comprise a user interface for displaying a pressure map, as taught by Hsu, in order provide a user or medical personnel visual information about the pressure sensors (Hsu at Paragraphs 0069 & 0070).
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of Hsu, as applied to claim 9 above, and in further view of US2010/0276973A1 to Zenk.
Regarding claim 10, DiCenso in view of Hsu discloses the system of claim 9 and discloses use of position motors but is silent wherein the adjusting mechanisms include air bladders and lumbar supports. However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to use adjustable air bladders and lumbar supports (Zenk at paragraph 0119).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of DiCenso to adjustable lumbar supports and
air bladders an alternative form of adjustment, as taught by Zenk, in order to achieve an ergonomic seat
profile (Zenk at Paragraphs 0015, 0068, & 0119).
Regarding claim 12, DiCenso in view of Hsu discloses the system of claim 9 but is silent wherein the pressure-sensor array is integrated into a seat such that individual pressure sensors are positioned along a top surface of a seat bottom and a forward-facing surface of a seat back for measuring pressure applied by a user seated in the seat. However, Zenk demonstrates that it was known in the art before the effective filing date of the claimed invention to position pressure sensors along a top surface of a seat bottom and a forward-facing surface of a seat back for measuring pressure applied by a user seated in the seat (Zenk at Fig. 2 sensors 17 & 18 positioned on mechanisms 7 and 8 in the seat; Fig. 2 sensors 11–16 are positioned on mechanisms 1–6 in the backrest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of DiCenso to include sensors beneath a top surface of a seat bottom and along a forward-facing surface of a seat back for measuring pressure exerted by the user, as taught by Zenk, in order to efficiently adjust the seat to an ergonomic position without attracting the attention of the user (Zenk at Fig. 2 sensors 11–18, mechanisms 1–8; Paragraph 0005).
Regarding claim 13, DiCenso in view of Zenk and Hsu discloses the system of claim 12 and DiCenso further discloses wherein the seat is a pilot seat or a co-pilot seat onboard an aircraft and the
controller is configured to maintain comfort of the pilot seat or the co-pilot seat during long-duration
flights by automatically adjusting one or more of the plurality of adjusting mechanisms based on the
cumulative pressure profile or the region of high or low pressure (DiCenso at Paragraph 0036 discloses
the chair in Fig. 1 may be an airplane seat. Note: “configured to” is merely functional language.).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of Hsu, as applied to claim 9 above, and further in view of US8585146B1 to Giasson et al. (hereinafter “Giasson”).
Regarding claim 11, DiCenso in view of Hsu discloses the system of claim 9 and DiCenso discloses adjusting lumbar support and posture based on a cumulative pressure profile (Fig. 1 backrest 130 which is adjustable; Abstract and paragraph 0042 discloses posture adjustment system, therein the computing unit 150, automatically adjusts parts of the seat in response to pressure profile of a user.”), but is silent wherein the adjusting mechanisms comprise adjusting firmness and temperature. However, Giasson demonstrates that it was known in the art before the effective filing date of the claimed invention to use thermal therapy units and inflatable bladders to adjust firmness (Col. 15 lines 13–15 discloses use of thermal therapy units. Col. 18 lines 36–39 discloses lumbar supports that use pneumatic bladders which inflate and deflate to provide necessary contour [posture] adjustments.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of DiCenso to further include thermal therapy units and inflatable bladders, as taught by Giasson, in order to provide alternative ways of adjusting user
posture and comfort (Giasson at Col. 15 lines 13–15; Col. 18 lines 36–39; Col. 18 lines 49–51).
Regarding claim 21, DiCenso in view of Hsu discloses the system of claim 9 but is silent wherein the system further comprises massagers located internally to increase a user’s comfort by massaging a user’s muscles. However, Giasson demonstrates that it was known in the art before the effective filing date of the claimed invention to use a chair with massagers (Giasson Col. 15 lines 13–15 teaches the backrest contains massagers.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of DiCenso to include massagers, as taught by
Giasson, to improve user comfort (Col. 15 lines 13–15).
Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Neuenhahn.
Regarding claim 14, Zenk discloses a method of automatically maintaining comfort for extended duration, comprising (Paragraph 0066 discloses automatically adjusting a seat to enable high levels of seat comfort over a long period of time): 
	measuring pressure applied to a surface of a user device via an array of pressure sensors to determine an array of pressure values in real-time via a controller (Fig. 2 sensors 11–18; Paragraphs 0017 & 0084 disclose sensors are connected to a control unit); 
	weighting the pressure values, via the controller, based on locations of corresponding pressure sensors of the array to determine weighted-pressure values (Paragraph 0044 discloses obtaining quotients. Paragraph 0045 discloses using two locations within the backrest portion of the sensor array)); 
	determining one or more regions of differential pressure, via the controller (Paragraph 0047 discloses vertical and horizontal region ratios), based on the weighted-pressure values for groupings of pressure sensors in proximity with one another (Paragraph 0046 discloses the proximity of the sensors may be two on each region and alternatively Paragraph 0049 discloses it may be more precise to use more sensors which would alter the proximity between sensors.); 
	adjusting a configuration of the user device for reducing a magnitude of the differential pressure at the one or more regions (Paragraphs 0047 & 0048 discloses comparing the horizontal and vertical region ratios to adjust and match to an ergonomic ideal (target quotient) which is interpreted as reducing a magnitude of the differential pressure.); and
	adjusting a configuration of the user device for maintaining comfort based on the cumulative pressure profile (Paragraph 0007 “The seat may be adjusted as a function of a pressure ratio determined with the aid of at least two pneumatic or hydraulic sensors.” Paragraph 0066 discloses automatically adjusting the seat to enable high levels of seat comfort over a long period of time.).  
	Zenk is silent wherein a cumulative pressure profile is determined, via the controller, based on calculating integrated pressure values over a predetermined duration and repeating the step of determining the cumulative pressure profile for a shorter duration due to a cumulative effect on discomfort of the user. However, Neuenhahn demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller that increases frequency of pressure value collection over time (Fig. 1A evaluation unit 126 stores pressure values in data storage device 133; Paragraph 0046 discloses an evaluation unit which has increased acquisition of pressure values during a static state of the user (the collected pressure values are taken together to be a cumulative pressure profile, as compiled pressure values over time establish a cumulative profile), and then increases frequency of acquisition of pressure values when movement of the user is detected.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a controller speeds up frequency of pressure data collection, as taught by Nueunhahn, in order to quickly respond to a user that is moving (Paragraph 0046). 
Regarding claim 19, Zenk in view of Neuenhahn discloses the method of claim 14 and Zenk further discloses adjusting a configuration of the user device for maintaining comfort based on one or more ofthe cumulative pressure profile, a pressure map, a pressure distribution, and personal preferences of a user (Fig. 2 lifting elements 1–8; Paragraph 0118 discloses adjustments in response to the pressure profile). 
Regarding claim 20, Zenk in view of Neuenhahn discloses the method of claim 19 and Zenk further discloses adjusting the configuration of the user device comprises adjusting components of the user device to adjust one or more of firmness, lumbar support, body position, posture, and temperature (Fig. 2 lifting elements 1–8; Paragraph 0118 discloses adjustments in response to the pressure profile, these lifting elements necessarily adjust the body position because they are applying force to the user in order to alter their pressure distribution).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Neuenhahn, as applied to claim 14 above, and further in view of DiCenso.
Regarding claim 15, Zenk in view of Neuenhahn discloses the method of claim 14 but Zenk is silent wherein the method further comprises determining a pressure distribution, via the controller, based on the array of pressure values. However, DiCenso demonstrates it was known in the art before the effective filing date of the claimed invention to determine a pressure distribution via a controller based on an array of pressure values (Paragraph 0021 “Specifically, each different sensor array may gather data that reflects the position, orientation, and/or pressure distribution of one or more bodyparts of user 160.”)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk in view of Neuenhahn, as applied to claim 14 above, and further in view of US2015/0170494A1 to Hsu.
Regarding claim 16, Zenk in view of Neuenhahn discloses the method of claim 14 but is silent
wherein the method further comprises determining a pressure map based on the array of pressure
values and displaying contours of the pressure map on a user interface. However, Hsu demonstrates it
was known in the art before the effective filing date of the claimed invention to determine a pressure
map based on an array of pressure values and displaying the pressure map on a user interface (Hsu at
Fig. 2 and Paragraph 0069 discloses an interface screen which displays a pressure map 14. Fig. 2 has
lines which examiner takes to be contours).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the automatically adjusting chair of Zenk in view of
DiCenso to further comprise a user interface for displaying a pressure map, as taught by Hsu, in order
provide a user or medical personnel visual information about the pressure sensors (Hsu at Paragraphs
0069 & 0070).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DiCenso in view of Hsu, as applied to claim 9 above, and further in view of Petrovski et al. (hereinafter “Petrovski”). 
Regarding claim 22, DiCenso in view of Hsu discloses the system of claim 9, but does not disclose the system further comprising a thermal therapy unit, wherein the thermal therapy unit comprises at least one bladder located in the seat a pump to circulate a fluid between a reservoir and the at least one bladder, a heater and a chiller coupled to the reservoir for controlling a temperature of the fluid, and valves for directing fluid from the reservoir to the at least one bladder based on the region of high or low pressure to increase a user’s comfort. However, Petrovski demonstrates it was known in the art before the effective filing date of the claimed invention to use a system which contains a thermal therapy unit having heating and chilling capabilities, and valves to selectively direct fluid to a bladder (Abstract discloses a fluid module; Paragraph 0113 discloses the pump delivers air or other fluids to an air bladder; Fig. 20A fluid source 2360, seating assembly 2310; Paragraph 0167 discloses a pump between a fluid source 2360 and a climate controlled seating assembly 2310; Paragraph 0199 discloses a thermoelectric device which can selectively heat or cool the fluid flowing through the device. The thermoelectric generator which serves as both the heater and the chiller.; Paragraph 0172 discloses that the interconnecting ducts [which connect the auxiliary exchanger and the bed bladder] may contain
multiple valves to selectively limit the volume of air being delivered to the bed assembly. Paragraph
0091 discloses that pressure sensors can be used to achieve a desired thermal conditioning effect. The
pressure sensors detect points of high and low pressure naturally when a person lays down.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to incorporate a selective heating and cooling system, as taught by
Petrovski, in order to achieve a desired thermal conditioning effect (Paragraph 0091).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding seats for pressure monitoring and posture adjustment: US-20110006568-A1 to Hsu; US-20060094993-A1 to Hazard; US-20160317378-A1 to Fujishiro; US-20100198121-A1 to Tago; US-20090099490-A1 to Durt; US-20090036809-A1 to Nishio; and US-7152920-B2 to Sugiyama.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785